NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 BOBBY C. RICHARDSON,                             No. 15-15982

                  Plaintiff-Appellant,            D.C. No. 2:12-cv-01931-GEB-AC

   v.
                                                  MEMORANDUM*
 SAM PETERSON, Police Officer; et al.,

                  Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Bobby C. Richardson appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging violations of his Fourth

Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendants

Peterson, Bloch, Harris, and Bidou because Richardson failed to raise a genuine

dispute of material fact as to whether: (1) Harris lacked consent to enter

Richardson’s residence; (2) Richardson’s arrests by defendants were not supported

by probable cause; or (3) the force used on Richardson by defendants in connection

with his arrests was not objectively reasonable. See Georgia v. Randolph, 547
U.S. 103, 106 (2006) (consent exception to warrant requirement); Graham v.

Connor, 490 U.S. 386, 396-97 (1989) (excessive force objective reasonableness

standard); Beier v. City of Lewiston, 354 F.3d 1058, 1065 (9th Cir. 2004) (probable

cause standard).

      We do not consider arguments and allegations not specifically raised and

argued in the opening brief, or matters raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                    15-15982